Citation Nr: 0216889	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  00-05 257	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for varicose veins.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left ankle 
disability.  

(The issue of entitlement to service-connection for 
asbestosis will be addressed by the Board in a separate 
decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to February 
1960 and from May 1975 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 RO decision which 
determined, in pertinent part, that new and material 
evidence had not been submitted to reopen previously denied 
claims of entitlement to service connection for varicose 
veins and a left ankle disorder.  

A videoconference hearing was held in September 2002, before 
the Board Member signing this document.  The Board Member 
had been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The Board is undertaking additional development on the issue 
of service connection for asbestosis pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  In May 1976, the RO denied service connection for 
bilateral varicose veins and for an unstable left ankle; the 
veteran was notified of the adverse decision did not timely 
appeal.

3.  Evidence received since the May 1976 rating decision 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative or redundant, and 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to decide fairly the merits of the claim.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted new and material evidence 
since the May 1976 RO decision, and his claim for service 
connection for varicose veins is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2001-2002).  

2.  The veteran has not submitted new and material evidence 
since the May 1976 RO decision, and his claim for service 
connection for a left ankle disorder is not reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2001-2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that 
pertinent medical treatment records have been requested.  

The veteran has been informed of the information and 
evidence necessary to substantiate his claim through rating 
decisions and statements of the case, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in the May 2002 supplemental statement of the case.  He 
has not identified any additional, relevant evidence that 
has not been requested or obtained.  As it appears that all 
pertinent evidence has been obtained, even without specific 
notice as to which party will get which evidence, the Board 
finds that the claims are ready to be reviewed on the 
merits.  See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Once an RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001-2002); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it 
presents new information.  38 C.F.R. § 3.156.  See also 
Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein the 
United States Court of Appeals for Veterans Claims (Court) 
held that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a) (2002); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Moreover, if it is determined 
that new and material evidence has been submitted, the claim 
must be reopened and considered on the merits.  See Evans, 9 
Vet. App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  It is noted that 38 C.F.R. § 3.156 has recently 
been revised.  These revisions to not apply to claims filed 
prior to August 2001, so are not applicable to this appeal.  
The law as cited herein is the one for application.

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed. If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A May 1976 RO decision denied the veteran's claims for 
service connection for varicose veins and for a left ankle 
disorder.  The veteran was notified by correspondence dated 
in May 1976 and did not appeal the adverse determination.  
In May 1977 correspondence, the RO confirmed the prior 
denial of service connection.  The veteran was notified but 
did not perfect an appeal within the time period allowed.  
38 C.F.R. §§ 20.302, 20.1103 (2002).  In August 1982, the 
veteran submitted a statement indicating that he wished to 
"appeal" the prior denial of service connection for varicose 
veins and a left ankle disorder.  In correspondence dated in 
August 1982, the RO declined to reopen the service 
connection claims and instructed the veteran that he needed 
to submit new and material evidence in order to reopen the 
claims.  Consequently, the current claims of service 
connection may be considered on the merits only if "new and 
material evidence" has been submitted since the time of the 
last final adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).  

At the time of May 1976 decision, evidence considered by the 
RO included, service medical records, in pertinent part, 
from his second period of active duty which reflected that 
the veteran was seen in July 1975 with complaints of pain 
with varicosities of the left lower leg.  An August 1975 
medical board examination noted that the veteran complained 
of pain and edema in both legs.  Physical examination 
revealed the presence of varicosities in the lower 
extremities especially the left lower leg.  It was 
recommended that the veteran be presented for consideration 
of separation due to his condition.  It was noted that the 
veteran's varicose veins existed prior to service and was 
not aggravated by active service.  As to the ankle it was 
noted that the medical records reviewed failed to reveal any 
chronic unstable ankle pathology.

The veteran submitted an application to reopen the 
previously denied claims of service connection for varicose 
veins and for a left ankle disorder in March 1999.  In June 
2000 correspondence, the veteran admitted that he changed 
the date on his birth certificate to May 20, 1942 and thus, 
purposely submitted incorrect birth date information on his 
second period of enlistment in May 1975.  Notification from 
National Personnel Records Center (NPRC) confirmed that the 
veteran's correct date of birth was May 20, 1940.  Thus, 
since the final 1976 RO decision, it has been discovered 
that the veteran had an earlier period of service from July 
1958 to February 1960.  A review of his service medical 
records from his first period of enlistment noted no 
pertinent abnormalities on entrance examination.  A February 
1959 record notes that the veteran was seen with complaints 
of tenderness and slight swelling over the lateral 
malleolus.  The diagnostic impression was moderate ankle 
sprain.  X-ray studies showed no fracture of the ankle.  
Separation examination in February 1960 was entirely 
negative for diagnosis, complaints or findings of varicose 
veins or any ankle disorder.  While the service medical 
records from his first period of service are "new" in the 
sense that they were not previously considered, when 
presented alone, or along with evidence previously 
submitted, they are not so significant that they must be 
considered to fairly decide the merits of this claim.  38 
C.F.R. § 3.156 (a) (2001).  Significantly, the prior denial 
was on the basis that there was no ankle pathology in the 
last period of service.  Acute findings years earlier do not 
provide a basis to review that determination.  There is not 
now, nor was there was at the time of the prior denial, 
evidence of chronic left ankle pathology.

Since the May 1976 RO decision, VA and private medical 
records have been submitted which show treatment for a 
variety of disorders including coronary artery disease, and 
shoulder, knee and elbow disorders.  Records showing 
treatment for a claimed varicose veins disability or a left 
ankle disorder were not submitted.  The only evidence 
submitted pertaining to the claim for service connection for 
varicose veins is a September 2002 medical statement which 
opined that the veteran's "condition" was directly related 
to his service medical history since several progress notes 
mentioned varicosities.  The Board notes that the medical 
statement fails to specify the nature of the veteran's 
current "condition and in fact, as noted above, there are no 
current medical records which show a current bilateral 
varicose veins disability.  Moreover, there is no medical 
opinion or other competent evidence showing a current left 
ankle disability and a relationship to service.  

Further, the Board finds that the veteran's statements and 
hearing testimony essentially reiterate previously 
considered contentions with respect to the claimed 
disabilities, and as such are not considered to be new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Further, to the 
extent that there are contentions that the veteran has a 
disability that was either incurred in or aggravated during 
service, such statements, being in effect lay speculation on 
medical issues involving the presence or etiology of a 
disability, are not probative to this claim and, therefore, 
are deemed to be not material.  See Pollard v. Brown, 6 Vet. 
App. 11 (1993) ; see also, Moray v. Brown, 5 Vet. App. 211 
(1993).  

Accordingly, in the absence of any additional evidence which 
shows a current varicose veins disability and a left ankle 
disorder as well as a relationship to either period of 
active duty, the claims for entitlement to service 
connection for bilateral varicose veins and a left ankle 
disorder are not reopened.  



ORDER

As new and material evidence has not been presented to 
reopen claims of service connection for bilateral varicose 
veins and a left ankle disorder, the claims are denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

